United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     June 14, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 06-50215
                          Summary Calendar


                         WILLIE CLARK, JR.,

                                                   Plaintiff-Appellant,

                                versus

   JULIE FISKE, Special Agent Internal Revenue Service; ROBERT
 BREEN, Police Officer, Bag # 2318 Detective San Antonio Police
Department; JOHN DOES, United States Marshal; DEFENDANTS, ET AL.,
             In Their Private and Official Capacity,

                                                  Defendants-Appellees.


          Appeal from the United States District Court
                for the Western District of Texas
                          (5:05-CV-485)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Proceeding   pro   se,   Willie     Clark,   Jr.,   challenges     the

dismissal, pursuant to Federal Rules of Civil Procedure 12(b)(6)

and 56, of his 42 U.S.C. § 1983 action concerning the defendants’

attempt to execute an arrest warrant at his home.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Regarding the dismissal of his Fifth, Eighth, and Fourteenth

Amendment claims, Clark has waived any related argument due to

inadequate briefing.     See Rutherford v. Harris County, Texas, 197

F.3d 173, 193 (5th Cir. 1999); Yohey v. Collins, 985 F.2d 222, 224-

25 (5th Cir. 1993).

     As for Clark’s Fourth Amendment claim, the summary judgment

awarded the defendants is reviewed de novo, applying the same

standards as the district court.       E.g., Threadgill v. Prudential

Sec. Group, Inc., 145 F.3d 286, 292 (5th Cir. 1998).    Such judgment

is proper when “there is no genuine issue as to any material fact

and ... the moving party is entitled to a judgment as a matter of

law”.     FED. R. CIV. P. 56(c); see, e.g., Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986).     Clark fails to show a violation of

his constitutional rights in connection with the defendants’ entry

into his home.     See Payton v. New York, 445 U.S. 573, 603 (1980).

Concomitantly, he fails to show the defendants were not entitled to

qualified immunity.    See Harris v. Victoria Indep. Sch. Dist., 168

F.3d 216, 223 (5th Cir. 1999).     Accordingly, the summary judgment

was proper.

     Because his action was properly dismissed pursuant to the

defendants’ motions, see FED. R. CIV. P. 12(b)(6); FED. R. CIV. P.

56(c), Clark’s motion for appointment of appellate counsel is

denied.    His motions to dismiss his indictment and for new counsel

in his criminal proceedings are also denied.        See Leverette v.

                                   2
Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999); FED. R.

CRIM. P. 12(b)(3).

                                       AFFIRMED; MOTIONS DENIED




                               3